UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Sherry Scalercio-Isenberg,                                           1/16/2020
                                Plaintiff,
                                                          1:18-cv-09226 (JGK) (SDA)
                    -against-
                                                          ORDER SCHEDULING
 Citizens Financial Group, Inc.,                          SETTLEMENT CONFERENCE

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, February 12, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500

Pearl Street, New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               January 16, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
